Citation Nr: 0840836	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for a 
mental disorder, to include a depressive disorder, effective 
prior to March 20, 2006.

2. Entitlement to a rating in excess of 30 percent for a 
mental disorder, to include a depressive disorder, effective 
from March 20, 2006. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from April 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 10 percent for 
depression.  By November 2006 rating decision, the RO granted 
a 30 percent rating for depression, effective from March 20, 
2006 (the reported date of a treatment note).  The veteran 
has continued his appeal for a higher rating.  The Board also 
notes that in the November 2006 rating decision, the RO noted 
that the veteran filed his claim for an increased rating on 
September 6, 2005.  Staged ratings are appropriate for an 
increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In light of Hart, and 
the March 20, 2006 effective date assigned by the RO for the 
30 percent rating, the Board has delineated the issues on 
appeal as set forth on the first page.  

The Board also notes that at the September 2008 Travel Board 
hearing, the issue on appeal was stated as entitlement to an 
increased rating for a mental disorder to include a 
depressive disorder and PTSD.  The veteran's representative 
indicated that the veteran's service-connected mental 
disorder was rated as 10 percent disabling, claiming that 
this was listed on the last supplemental statement of the 
case (SSOC).  As noted above, however, the veteran's mental 
disorder has been assigned a 30 percent rating, effective 
from March 20, 2006.  Moreover, as explained below, PTSD is 
not part of the service-connected mental disorder.  

With regard to post-traumatic stress disorder (PTSD), the 
Board notes that in a May 2005 Memorandum, the veteran 
claimed entitlement to an increased rating for his PTSD.  In 
a July 2005 letter, the RO notified him that they were 
working on his claim for an increased rating for depression, 
and advised the veteran that he was not service-connected for 
PTSD.  In an August 2005 statement (VA Form 21-4138), the 
veteran essentially claimed entitlement to service connection 
for PTSD.  In a March 2006 statement of the case, the RO 
advised the veteran again that he was not service-connected 
for PTSD, but that the RO had determined he was now claiming 
service connection for PTSD and were working on his claim.  
In the November 2006 SSOC the veteran was advised that 
service connection for PTSD was denied.

In that regard, the Board notes that, as a practical matter, 
even if service connection for PTSD were to be granted, the 
veteran would receive no greater benefit or compensation.  In 
this case, his service-connected mental disorder, to include 
depression, has been assigned a 30 percent disability rating, 
effective from March 20, 2006, pursuant to Diagnostic Code 
9434.  If service connection were to be granted for PTSD, 
such disability would essentially be added to the existing 
disability of a mental disorder to form one combined service-
connected psychiatric disability for VA purposes.  Both PTSD 
and a mental disorder or depression are evaluated pursuant to 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434.  To provide separate evaluations 
would violate the prohibition against pyramiding found at 38 
C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

In September 2008 the veteran testified at a Travel Board 
hearing at the RO, before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2008 hearing, the veteran testified that his 
mental disorder had gotten worse since the September 2006 VA 
examination.  He testified that three months prior he had 
been terminated from his job due to his psychiatric condition 
worsening.  He claimed he was initially suspended from work 
for four days and then went to see his doctor who prescribed 
medication.  He testified that he then went to the head 
hiring people at his work and tried to explain, but the 
decision had been made to terminate him.  He testified he had 
been in that job for 18 months.  He testified he had steady 
employment in the field of alcoholism and drug addiction 
treatment for the past 15 to 20 years, and that he had been 
with many different agencies during that time, as he had 
difficulty staying in one job.  

It is unclear whether there may be any documentation 
regarding the veteran's termination, and on remand, he should 
be asked to provide any such information.  In light of the 
veteran's testimony, the Board concludes that a remand is in 
order, and that a current VA examination is necessary.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Thus, pursuant to VA's duty to assist the veteran, 
another VA examination should be scheduled to determine the 
current severity of the veteran's service-connected mental 
disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to submit any 
information or documentation he may have 
regarding the circumstances of his recent 
termination from work.  

2. Obtain up-to-date VA treatment records 
for the veteran, from October 2006 to the 
present, pertaining to treatment for his 
mental disorder.  

3. Schedule the veteran for a VA 
psychiatric examination to ascertain the 
current severity of his mental disorder, 
to include a depressive disorder.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must describe 
the nature and severity of all symptoms of 
the veteran's current mental disorder and 
comment on their impact on his ability to 
function both occupationally and socially.  
The examiner should explain the rationale 
for all opinions given.

4. Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

